Citation Nr: 1427926	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2011, for service connection for a psychiatric disorder. 

2.  Entitlement to an effective date prior to October 30, 2012, for a total (100 percent) schedular rating for a psychiatric disorder.  




WITNESS AT HEARING ON APPEAL

The Veteran






INTRODUCTION
	
The Veteran served on active duty from November 1988 to January 1990.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board recognizes that only a single issue of entitlement to an earlier effective date of service connection for a psychiatric disorder has been certified for appeal.  Nevertheless, the September 2013 statement of the case prepared in connection with the Veteran's appeal has also addressed the effective date of his total (100 percent) schedular psychiatric disability rating.  Moreover, the Veteran has subsequently expressed his intention to pursue an appeal with respect to both effective date issues.  Accordingly, the Board has recharacterized his appeal as reflected on the title page of this decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may exercise jurisdiction over claims that have been treated as adequately appealed).

Since perfecting his appeal in October 2013, the Veteran has testified via videoconference at a May 2014 hearing before the undersigned Veterans Law Judge.  During that proceeding, the Veteran has referenced medical correspondence and written argument, copies of which have been sent to the Board via facsimile.  See May 13, 2014, Transmittal.  Such evidence is largely cumulative of documents that were previously of record.  Even if that were not the case, however, the Board would still have jurisdiction to review such evidence in the first instance.  Indeed, the Veteran has not expressly requested initial evidentiary review by the agency of original jurisdiction (AOJ).  Moreover, no formal waiver of AOJ consideration is required as his substantive appeal was received after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).   

In addition to the foregoing, on May 21, 2014, the Veteran was mailed a copy of the transcript of his hearing before the undersigned in response to his request for that record.  Pursuant to 38 C.F.R. § 20.716, he was given a period of 30 days to submit a motion to correct any perceived errors in the transcript.  On June 17, 2014, the Board received correspondence from the Veteran by facsimile, that he had "no comments on the transcript," he "waive(s) the remainder of the 30 days," and requested the claim be processed.  Accordingly, the Board will proceed to a decision.  

As a final introductory matter, please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran was granted a total schedular disability rating pursuant to a October 30, 2012, written communication, which served as timely notice of disagreement with the June 2012 rating decision that awarded service connection and an initial 70 percent rating for a psychiatric disorder.

2.  The earliest written communication expressing a belief in entitlement to VA compensation benefits for a psychiatric disorder is dated June 13, 2011. 

3.  The evidence of record is at least in equipoise as to whether the Veteran's service connected psychiatric disorder has rendered him permanently and totally disabled since June 13, 2011.


CONCLUSIONS OF LAW

1.  An effective date of June 13, 2011, but not earlier, for the award of service connection for a psychiatric disorder.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. §§ 3.400, 4.16 (2013).

2.  An effective date of June 13, 2011, but not earlier, for the award of a total schedular disability rating for a psychiatric disorder.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. §§ 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to proceeding to the merits of an appeal, the Board must ensure that VA has met its duty to notify a clamant of the requirements for establishing entitlement to benefits, as well as its duty to assist with the development of the record.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this case, however, the Veteran has not alleged, and the record has not otherwise revealed, any failure to notify or any outstanding evidence that is needed to resolve his claims.  

Moreover, where, as here, the appeal concerns the effective dates of VA benefits that have been already granted, additional 38 U.S.C.A. § 5103(a) notice is not required as the purpose such notice was intended to serve has been fulfilled.  

Similarly, additional efforts are not required to assist the Veteran in the development of his claims.  To the contrary, the record reflects that the AOJ has already obtained the Veteran's service treatment records (STRs), service personnel records, and all pertinent post-service records that he has identified in connection with his appeal.  The Board recognizes that historical correspondence from the Veteran's local VA medical center (VAMC) suggests the existence of additional treatment records, which have not been obtained.  See March 8, 1994, Correspondence from Bay Pines, Florida, VAMC (noting that "[b]ills for services provided at our facility are attached.").  However, as discussed in further detail below, even if such outstanding treatment records existed, they would not affect the outcome of this appeal.  Accordingly, the Board finds that efforts to obtain such records would only delay adjudication, without benefiting the Veteran, and therefore should not be undertaken.  See Sondel v. West, 13 Vet. App. 213 (1999).

Nor should any other evidentiary development be undertaken as VA has met its duty to assist the Veteran not only by obtaining relevant clinical records but also by eliciting written argument in support of his claims.  In addition, VA has honored his request to testify at a hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 20.700(a).  The transcript (Tr.) of that proceeding reflects that the undersigned set forth the Veteran's contentions at the start of the hearing, then focused on the elements necessary to substantiate his appeal and sought to identify any further development that was required.  See Board Hearing Tr. at 2-11.  Specifically, the undersigned elicited testimony from the Veteran regarding the timeframe in which he first applied for VA compensation benefits and then advised him of how to corroborate his account by submitting contemporaneous evidence.  Id.  Through such actions, the undersigned fulfilled the duties of a Veterans Law Judge to explain fully the issue on appeal and to suggest the submission of evidence that may have otherwise been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the tenets of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has neither alleged nor otherwise shown that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran has been otherwise denied due process during his hearing or, indeed, at any time throughout his appeal.  

Accordingly, the Board concludes that VA's duties to notify and assist have been fully satisfied and, thus, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Merits of the Appeal

The Veteran, in hearing testimony and other documents of record, contends that he has been entitled to both service connection and a total schedular rating for a psychiatric disorder since leaving active service.  In essence, he seeks retroactive compensation for the lost wages he purportedly would have earned during a Navy career that ended prematurely as a result of military sexual trauma.  See May 2013 and June 2013 Veteran Statements; May 2014 Board Hearing Tr. at 2, 11.

While sympathetic to the Veteran's situation, the Board is obligated to review his claims pursuant to the laws and regulations governing earlier effective dates.  Those provisions direct that the effective date of a VA compensation award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The term "claim" in this context refers to a formal or informal written communication requesting a decision, or expressing a belief, of entitlement to a VA benefit.  38 C.F.R. § 3.1(p).  

Significantly, for purposes of this appeal, an informal claim may be inferred from a report of VA examination or treatment, but only when the report pertains to a disability for which service connection has been already established or when a claim specifying the benefit sought is received within one year of the date of such examination or treatment.  38 U.S.C.A. § 501; 38 C.F.R. § 3.157(b).  In other words, a VA examination or treatment report, standing alone, will not constitute an informal claim for an original award of service connection.  See id; see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Brannon v. West, 12 Vet. App. 32, 35 (1998).

As is also pertinent to this case, when evidence requested in connection with an original claim, whether formal or informal, is not furnished within one year of the date of request, the claim will be deemed abandoned.  38 C.F.R. § 3.158(a).  In such an instance, the claimant must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).

Applying the foregoing legal criteria to the facts of record, the Board finds that the Veteran is entitled to earlier effective dates than those which were previously assigned, but not to a full allowance of the benefits sought on appeal.

First, with respect to the Veteran's total schedular disability rating, the Board observes that this award was made effective October 30, 2012.  This coincides with the date on which the Veteran first "expressed interest in requesting a claim for increased evaluation for PTSD."  See October 30, 2012, Report of General Information.  Notably, that communication took place less than one year after the Veteran was granted service connection and assigned an initial 70 percent rating for a psychiatric disorder.  See June 2012 Rating Decision.  

The Board recognizes that the above rating decision characterized the Veteran's service-connected disability as anxiety disorder and depression, not otherwise specified, as those were the only diagnoses rendered during his VA examination.  See May 3, 2012, VA Examination Report at 14.  Significantly, however, the Veteran had been previously diagnosed with PTSD by a VA psychiatrist, who has continued to treat him for that disorder throughout the ensuing appeal period.  See August 29, 2011, VA Psychiatry Outpatient Treatment Note (indicating current diagnosis of PTSD); see also May 15, 2014, VA Psychiatrist Statement (confirming that Veteran is still being treated for PTSD due to military sexual trauma).  In view of that diagnosis, and the fact that the Veteran himself has expressly requested VA benefits for PTSD, the Board finds that particular psychiatric disorder to be reasonably encompassed within his original award of service connection for purposes of this appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim for a psychiatric disorder includes any such disorder that may reasonably be encompassed by the evidence of record).  

The Board further finds that the Veteran's October 30, 2012, communication, while construed by the AOJ as a new increased-rating claim, was tantamount to a notice of a disagreement (NOD) with his original service-connection award.  See 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  Thus, as the Veteran's NOD precipitated the grant of his 100 percent schedular evaluation, the effective date of that allowance should also be the effective date of service connection, provided that he met the criteria for entitlement to both awards at that time.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Accordingly, the Board must now consider whether the Veteran's previously assigned effective date of service connection (August 31, 2011) is proper.  As outlined above, this inquiry centers around when his original claim for compensation benefits was received at VA.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Tellingly, while the Veteran now maintains that he attempted to seek service connection for a psychiatric disorder within his initial post-service year, he professes not to have filed a formal claim until two decades later.  Specifically, he attests that it was in "2010, when [he] filed," and that while he "did try to file a claim when [he] first got out [of service,] they [i.e., officials at VA] wouldn't let [him] due to that [he] only served a year and three months and [he] had a personality disorder on [his] DD-214, which didn't allow [him] to do anything."  See Board Hearing Tr. at 7.

In view of the Veteran's assertions of longstanding difficulty filing a formal service-connection claim, the Board has carefully reviewed the record for any document, dated prior to 2010, which could be construed as an informal application for VA compensation benefits.  In particular, the Board has considered a 20-year-old letter, addressed to the Veteran by the then-chief of the Medical Administration Service of the Bay Pines, Florida, VAMC, which states, in pertinent part:

Records indicate that you served on active military duty in the U.S. Navy from November 21, 1988, to January 18, 1990, and were discharged under honorable conditions.  Existing laws and VA regulations require that veterans who serve less than 24 months after September 7, 1980 are only entitled to be seen for conditions which have been rated service-connected.

Accordingly, under existing laws and Department of Veterans Affairs regulations, you are not entitled to any VA benefits, including hospital treatment.  Bills for services provided at our facility are attached.

See March 8, 1994, VAMC Correspondence. 

The Board finds that, while the above correspondence clearly indicates that the Veteran sought VA medical treatment years before obtaining service connection, it does not establish that he filed an earlier formal or informal claim for such VA benefits.  In this regard, the Board recognizes that the March 8, 1994, correspondence makes no mention of the nature of the contemporaneous treatment that the Veteran received at his local VAMC.  However, even assuming that such treatment were for a psychiatric disorder, this would not be a sufficient basis, in and of itself, upon which to infer an earlier informal claim for service connection.  On the contrary, as noted previously, a VA examination or treatment report, standing alone, will not constitute an informal claim for an original award of service connection.  38 U.S.C.A. § 501; 38 C.F.R. § 3.157(b); MacPhee, 459 F.3d at 1327.  Therefore, the Board finds that neither the March 8, 1994, VAMC correspondence nor any VA treatment to which it refers may be construed as a formal or informal claim of service connection for a psychiatric disorder.

Notably, there is no other documentation of record upon which to infer such a claim prior to 2010.  That is when the Veteran, by his own admission, filed his first formal claim for VA compensation benefits, an assertion that is corroborated by the objective evidence of record.  See March 10, 2010, Veteran's Application for Compensation and/or Pension.  Crucially, however, that formal claim did not specify the nature of the disability for which the Veteran was seeking benefits.  Moreover, while the AOJ subsequently requested clarification from the Veteran in this regard, he did not respond.  See March 29, 2010, VA Correspondence (directing that Veteran provide "the name of [his] claimed disability").  Accordingly, the AOJ sent the Veteran a follow-up letter informing him that his March 10, 2010, claim was being provisionally denied, but emphasizing that if evidence regarding the nature of his disability was received within the one-year period prescribed by law, processing of his claim could continue.  See June 30, 2010, VA Correspondence.  However, the Veteran declined to submit any further information within that prescribed evidentiary window.  As such, his March 10, 2010, claim was considered abandoned pursuant to 38 C.F.R. § 3.158(a).  As noted previously, this regulatory provision is clear that failure to furnish requested evidence within a one-year period will effectively end the pendency of a claim, in which case the claimant will be required to reapply for VA benefits, the effective date of which will not be earlier than the date of the receipt of the new claim.  38 C.F.R. §§ 3.158, 3.400(b).

Tellingly, the Veteran does not dispute the fact that he failed to submit the information requested in connection with his March 10, 2010, claim.  Nor does he deny that he was duly apprised that his failure to provide that information within the legally prescribed time period would be construed as an abandonment of that claim.  

Accordingly, the Board now turns to the next occasion on which a formal or informal service-connection claim may be reasonably inferred from the record.  The Board's focus in this regard is directed to a June 13, 2011, written communication from an official at the AOJ, indicating that the Veteran was applying for VA benefits.  See June 13, 2011, VA Form 10-7191 (signed by  Veterans Service Center Manager at the St. Petersburg RO).  As with the March 10, 2010, claim, the June 13, 2011, communication did not specify the nature of the benefits the Veteran was seeking.  However, he later submitted a "supplemental claim," which included a request for service connection for a mental condition secondary to personal assault.  

The Veteran's "supplemental claim" was received on August 31, 2011, which the AOJ later determined to be the date on which service connection should take effect.  Nevertheless, given that this "supplemental claim" appears to have been a clarification of the Veteran's June 13, 2011, petition for VA benefits, which he did not personally submit but was nonetheless filed on his behalf by the above AOJ official, the Board finds that this earlier petition represented an informal claim, as contemplated by 38 C.F.R. § 3.1(p).  Hence, resolving all reasonable doubt in the Veteran's favor, the Board finds that the effective date of service connection for his psychiatric disorder should be retroactively extended to the date of that informal claim (i.e., to June 13, 2011).  Moreover, having already established that the Veteran's effective date of service connection should coincide with the effective date of his total schedular disability rating, the Board finds that he also has been entitled to a 100 percent evaluation for his psychiatric disorder since that time.

Implicit in the Board's determination is a finding that the Veteran has not only satisfied the threshold requirements for service connection since June 13, 2011, but that he also has qualified for a 100 percent psychiatric disability rating as of that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In making this finding, the Board has relied upon the written observations of a VA staff psychiatrist, who professes to have treated the Veteran for military-induced anxiety and PTSD since July 18, 2011.  See March 2014 and May 2014 VA Psychiatrist Statements (attesting to Veteran's inability to maintain steady employment and personal relationships due to his anxiety disorder and PTSD, which have persisted since his sexual assault in service).  Notably, this VA mental health practitioner has indicated the Veteran's psychiatric symptoms have rendered him permanently and totally disabled throughout his course of treatment.  Id.  In view of such evidence of total occupational and social impairment dating back to July 18, 2011, it is reasonable to assume that the Veteran's psychiatric disorder was similarly debilitating one month earlier, i.e., on June 13, 2011, the date of receipt of his informal VA benefits claim.

The Board recognizes that the Veteran himself is of the opinion that he met the criteria for service connection and a 100 percent disability rating long before June 13, 2011.  Indeed, he has made clear that he considers himself to have been totally disabled due to his service-connected psychiatric disorder since he left the military two decades earlier.  Certainly, the Veteran is competent to report his perceptions of his long-standing mental health symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Nevertheless, he has not demonstrated that he has the requisite training and expertise to comment on complex medical questions, such as the severity of his symptoms within the context of the VA Rating Schedule.  See 38 C.F.R. § 4.130, General Formula for Rating Mental Disorders; see also 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is generally not competent to provide evidence as to complex medical questions).  It follows that the Veteran's assertions, standing alone, are insufficient to establish that his psychiatric symptoms have met the criteria for 100 percent disability rating since his active service.

Notably, the aforementioned VA treating psychiatrist has not opined that the Veteran has been permanently and totally disabled due to psychiatric disability since leaving the military.  Nor has the VA psychologist who conducted the Veteran's December 2012 mental disorders examination.  See December 2012 VA Psychiatric Examination Report.  In fact, no mental-health care specialist of record has arrived at such a conclusion and, thus, the Board itself is precluded from doing so on the Veteran's behalf.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

However, even if the Board were to accept that the Veteran's psychiatric disorder had been productive of total social and occupational impairment since his active service, such a finding would not affect the outcome of this case.  As discussed at length, the Veteran's appeal ultimately rests on when his application for such benefits was received at VA.  Moreover, applicable law precludes the retroactive payment of benefits in an abandoned claim, such as the one the Veteran submitted in March 2010.  38 C.F.R. § 3.158(a).  It follows that, as the next written communication expressing a belief of entitlement to VA benefits was received on June 13, 2011, that is the earliest date on which his awards of service connection and a total disability rating may take effect.  38 C.F.R. §§ 3.158, 3.400(b).

In summary, the Board finds that an effective date of June 13, 2011, is warranted both for the Veteran's original award of service connection and for his assignment of a 100 percent evaluation for a psychiatric disorder.  His appeal is allowed to this extent.  In so concluding, the Board wishes to reassure the Veteran that it has considered his case with sympathy and compassion, affording him every reasonable benefit of the doubt in accordance with VA's governing statutes and regulations.  See 38 U.S.C.A. §  5107(b) 38 C.F.R. § 3.102.  Nevertheless, the Board is ultimately bound by the applicable law when determining the Veteran's entitlement to VA compensation benefits and is without authority to grant his claims in full on an equitable basis.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.").  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date of June 13, 2011, for service connection for a psychiatric disorder is granted, subject to the law and regulations governing payment of monetary benefits.  

Entitlement to an effective date of June 13, 2011, for a 100 percent schedular rating for a psychiatric disorder is granted, subject to the law and regulations governing payment of monetary benefits.  



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


